DAVIDSON, Judge.
Art. 483, P. C. makes it unlawful for one to carry, among other things, on or about his person a “knife manufactured or sold for the purpose of offense or defense.”
Appellant stands here convicted- of a violation of said provision, with punishment assessed at sixty days’ confinement in jail.
Notwithstanding the provision of Art. 483, P. C., above mentioned, has been a part of the statute law of this state for more than sixty years, the instant case is, in so far as we have been able to ascertain, the first appeal from a conviction thereunder to reach this court. Such, in all probability, has been occasioned by the burden cast upon the state to prove a case thereunder— that is, the purpose for which the knife was manufactured or sold. In the instant case the state wholly failed to discharge that burden.
Because the evidence fails to establish the allegation of the information, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.